DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner flange, outer flange, pivot member, follower, and projection must be shown or the feature(s) canceled from the claim(s).  These features are specified only in the prior art figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over prior art cited in the instant invention, in view of Badoni, US 0504292.
Regarding claim 1, the prior art cited in the instant invention teaches a hatch cover lock (10) for use in combination with a hatch cover of a railcar [002], comprising: 
an inner flange (12; Fig 2) defining an opening (unnumbered feature engaging 20; [004]) and a slot (30); 
an outer flange (18; Fig 2) defining an opening (unnumbered feature engaging 20; [004]) at least partially aligned with the opening of the inner flange [004]; 
a keeper (14) at least partially positioned between the inner and outer flanges ([003]; Fig 2), adjacent to the inner flange (Fig 2), wherein 
the keeper includes a follower (26; Fig2) at least partially received within the slot of the inner flange (Fig 2), and 
the keeper defines an opening (22) at least partially aligned with the openings of the inner and outer flanges [004]; 
a handle (16) at least partially positioned between the keeper and the outer flange (Fig 2), wherein 

the handle defines an opening (unnumbered feature engaging 20; [004]) at least partially aligned with the openings of the inner flange, the outer flange, and the keeper [004]; and 
a pivot member (20) extending through the openings of the inner flange, the outer flange, the keeper, and the handle [004], wherein
the handle and the keeper are configured for rotation about the pivot member with respect to the inner and outer flanges (movement of 14 and 16 between Fig 1 and Fig 2) between an open condition (Fig 1) and a closed condition (Fig 2), 
the keeper further comprises an arm (28; Fig 2) including an inwardly extending portion (46) and a downwardly extending portion (48), with a bottom end of the downwardly extending portion (42) defining a batten bar contacting surface [008] configured to contact a batten bar or a hatch cover tab of a hatch cover in the closed condition (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04).
The prior art cited in the instant invention does not teach the downwardly extending portion of the arm of the keeper defines at least one aperture configured to receive at least one fastener or protrusion for securing an adjustment plate or extension piece to the downwardly extending portion of the arm of the keeper so as to provide an alternative batten bar contacting surface, and/or includes at least one projection configured to be received by at least one aperture defined in the adjustment plate or extension piece for securing the adjustment plate or extension piece to the downwardly 
Badoni teaches the downwardly extending portion of the arm of the keeper (A) defines at least one aperture (unnumbered feature engaging a8; Fig 1) configured to receive at least one fastener (a8) or protrusion for securing an adjustment plate (A’) or extension piece to the downwardly extending portion of the arm of the keeper (downwardly extending portion of A; Fig 1) so as to provide an alternative batten bar contacting surface (a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim), and/or includes at least one projection (a8) configured to be received by at least one aperture defined in the adjustment plate or extension piece for securing the adjustment plate or extension piece to the downwardly extending portion of the arm of the keeper so as to provide the alternative batten bar contacting surface (a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim; furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art of the instant invention with Badoni’s adjustable plate structure.  Doing so would provide an 
Regarding claim 2, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 1, further comprising an adjustment plate (Badoni, A’) configured to be secured to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) in a plurality of positions or orientations (Figs 1,2), wherein each position or orientation places the alternative batten bar contacting surface (unnumbered feature lower edge of A’) at a different elevation (Figs 1,2) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04).
Regarding claim 3, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) includes first and second apertures positioned at different heights (Badoni, there are two apertures on each side of A; Fig 1), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the first aperture (Badoni, Fig 1), and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the second aperture (Badoni, Fig 2, lines 42-55).  While Badoni’s figures do not show the top aperture of A being used to secure A’, it would have been obvious to one of ordinary skill in the 
Regarding claim 4, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes first and second apertures positioned at different heights (Badoni, unnumbered feature engaging a8; Fig 1) and each configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A; lines 42-55), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the first aperture (Badoni, Fig 1), and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the second aperture (Badoni, Fig 2).
Regarding claim 6, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) includes first and second apertures positioned at different heights (Fig 1), the adjustment plate (Badoni, A’) includes first and second apertures positioned at different heights (Fig 1) and each configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the adjustment plate includes opposing front and rear surfaces (unnumbered features comprising the front and rear surfaces of A’),  and opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), and the .
Claims 5, 7, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over prior art cited in the instant invention, in view of Badoni, US 0504292, as applied to claim 2 above, and further in view of DeRosa, US 4326395.
Regarding claim 5, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation (Badoni, Fig 1) when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) with the upper surface of the adjustment plate facing upwardly and the lower surface facing downwardly and defining the alternative batten bar contacting surface (Fig 1), and the alternative batten bar contacting surface is placed at a second elevation (Badoni, Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper 
The prior art cited in the instant invention in view of Badoni does not teach with the lower surface of the adjustment plate facing upwardly and the upper surface facing downwardly and defining the alternative batten bar contacting surface.
DeRosa teaches with the lower surface (unnumbered feature comprising the lower surface of 13) of the adjustment plate (13) facing upwardly and the upper surface (unnumbered feature comprising the upper surface of 13) facing downwardly and defining the alternative batten bar contacting surface (Fig 4).  DeRosa’s plate 13 is symmetrical and can be installed with either lower or upper surfaces installed in either direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hatch cover lock of the prior art cited in the instant invention in view of Badoni with the multiple assembly configurations of the DeRosa’s plate construction.  Doing so would provide flexibility in the installation of the plate assembly and resulting in increased ease and robustness of the assembly.  
Regarding claim 7, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) comprises a circular slot (Fig 1), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation (Fig 1) when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slot, and the alternative batten bar contacting surface is placed at a second elevation (Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly 
The prior art cited in the instant invention in view of Badoni does not teach, wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot.
DeRosa teaches an elongated slot (14) such that the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a first position within the elongated slot, and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a second position within the elongated slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s downwardly extending portion of the arm of the keeper with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 8, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A), the 
The prior art cited in the instant invention in view of Badoni does not teach, wherein the adjustment plate includes at least one elongated slot.
DeRosa teaches an elongated slot (14) such that it is configured to receive said at least one fastener or protrusion for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a first position within the elongated slot, and the alternative batten bar contacting surface is placed at a second elevation (Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a second position within the elongated slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s adjustment plate with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 9, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) comprises a circular slot (Fig 1), the adjustment plate (Badoni, A’) includes a circular slot configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slots of the adjustment plate and the downwardly extending portion of the arm of the keeper, and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slots of the adjustment plate and the downwardly extending portion of the arm of the keeper.
The prior art cited in the instant invention in view of Badoni does not teach, wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot, the adjustment plate includes an elongated slot
DeRosa teaches an elongated slot (14) such that wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot, the adjustment plate includes an elongated slot configured to receive said at least one fastener or protrusion for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s downwardly extending portion of the arm of the keeper and adjustment plate with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 10, the prior art cited in the instant invention in view of Badoni and DeRosa teaches the hatch cover lock of claim 9, wherein the adjustment plate (Badoni, A’) includes opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), and the elevation of the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) depends at least in part on which of the upper and lower surfaces of the adjustment plate is facing upwardly when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that rotating the adjustment plate during installation would change which surface projected downward resulting in a possible change in elevation of the alternative batten bar contacting surface.  
Regarding claim 11, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (DeRosa, 13) includes an outer perimeter (DeRosa, unnumbered feature of 13), and the adjustment plate is configured to be rotated about an axis of rotation (DeRosa, projecting through 16; Fig 4) to orient different regions of the outer perimeter of the adjustment plate downwardly, with the downwardly oriented region of the outer perimeter of the adjustment plate defining the alternative batten bar contacting surface. (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04).
Regarding claim 12, the prior art cited in the instant invention in view of Badoni and DeRosa teaches the hatch cover lock of claim 11, further comprising at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the adjustment plate (Badoni, A’) and configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A; Fig 1).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claims 13 and 14, it is not known in the art for an adjustment plate to have a plurality of apertures each corresponding to a different edge of the outer perimeter of the adjustment plate, said adjustment plate further rotatable around an axis of rotation defined by a projection on the adjustment plate engaged with an aperture located on the downwardly 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweger, US 4076290 A, teaches a hatch cover locking means. 
McNally, US 3804026 A, teaches a trough hatch locking device. 
Nadherny, US 4021067 A, teaches a hatch cover locking mechanism for covered hopper cars.
Halliar, US 4057020 A, teaches a cam operated hatch cover holddown. 
Nadherny, US 5314218 A, teaches a hatch cover lock and hinge. 
Nadherny, US 5785362 A, teaches a cam operated hatch cover lock.
Treppler, US 4365832 A, teaches a hold down latch assembly for hatch covers.
Nadherny, US 6039362 A, teaches a locking mechanism for securing roof hatch to hatch opening incorporating camming latch member operated by pivoted locking handle. 
Ring, US 20160177604 A1, teaches a hatch cover lock for securing hatch cover to railway hopper car and industrial tanks, has weld free connection between main portion of rear unit and main portion of front unit. 
Seki, US 20170241171 A1, teaches a door opening degree adjustment device.
Dittmer, US 20050127260 A1, teaches a display mounting device with multiple plates and multiple apertures.
Lyons, US 3601437 A, teaches an emergency releasable latch for hatchway doors.  
Clark, US 5489130 A, teaches an overhead door lock with multiple plates and multiple apertures. 
Lowak, US 8240742 B2, teaches a device for fixing the position of a lid.
Andrews, US 3659886 A, teaches aircraft panels with precisely adjustable and easy action spring toggle latch.
Bancroft, US 3874716 A, teaches an interior security latch with multiple plates and multiple apertures. 
Masters, US 5911664 A, teaches a fastening system for securing composite gratings to structural members with multiple plates and multiple apertures. 
Petersen, US 6951318 B1, teaches a multi-position aircraft servicing pit lid latch with multiple plates and multiple apertures. 
Beijer, US 4141520 A, teaches a fail-safe lock for an airplane rudder with multiple plates and multiple apertures. 
Cahill, US 5488808 A, teaches an interlock for wall panel system with multiple plates and multiple apertures.  
Adler, US 4063764 A, teaches a foot operated latch for hopper cars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675